COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  EL PASO COUNTY WATER                           §              No. 08-21-00206-CV
  IMPROVEMENT DISTRICT 1,
                                                 §                 Appeal from the
                        Appellant,
                                                 §               243rd District Court
  v.
                                                 §            of El Paso County, Texas
  ROGELIO TREVIZO,
                                                 §              (TC# 2019DCV1164)
                         Appellee.
                                             §
                                           ORDER

       The Court GRANTS the Parties’ Joint Motion to Reestablish Appellate Timetable. This

Court ORDERS this appeal to continue, the appellate timetable suspension is lifted, and the Record

shall be filed in this Court on or before March 17, 2022.

       IT IS SO ORDERED this 7th day of March, 2022.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.